Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Rejection filed by Applicant on 01/21/2022.
Claims 1-11 have been allowed.
Claims 1 and 3 have been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see pages 5-7, filed 01/21/2022, with respect to the rejection(s) of claims 1-11 being rejected under 35 U.S.C. § 102(a)(1)/102(a)(2) as being anticipated by Sugita et al. US 2016/0363433 (Provided by Applicant; hereinafter Sugita), have been fully considered and are persuasive.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…wherein the substrate comprises a first surface, a second surface opposite the first surface, and an edge surface between the first surface and the second surface; and a plurality of sensors positioned along the edge surface, wherein each sensor is a capacitive sensor, and wherein each sensor comprises a first probe and a second probe, the first
Claims 2-11 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
De Boer et al. US 2011/0254565 - The system has a film structure comprising a sensor (30) having a first insulating layer (34) and a first conductive film comprising a sensing electrode (31) formed on a first surface of the first insulating layer, and a second conductive film comprising a back guard electrode (35).
De Boer et al. US 2011/0193573 - The system has a film structure comprising a sensor (30) having a first insulating layer (34) and a first conductive film comprising a sensing electrode (31) formed on a first surface of the first insulating layer, and a second conductive film comprising a back guard electrode (35).
De Boer et al. US 2014/0049276 - The system has a film structure comprising a sensor (30) having a first insulating layer (34) and a first conductive film comprising a sensing electrode (31) formed on a first surface of the first insulating layer, and a second conductive film comprising a back guard electrode (35). 

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-11 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867